Order, so far as appealed from, modified so as to provide for the fixing of the assessed valuations of the property as follows:

Year Land Building Total

1937 $80,000 $120,000 $200,000
1938-39 80,000 110,000 190,000
1939-40 80,000 105,000 185,000
1940-4L 75,000 100,000 175,000
1941-42 70,000 95,000 165,000
1942-43 65,000 90,000 155,000
As so modified the order is affirmed, with $20 costs and disbursements to the relators-appellants. No opinion. Settle order on notice. , Present — Martin, P. J., Townley, Grlennon, Callahan and Peck, JJ.; Martin , P. J., dissents and votes to affirm.